NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
STACY CARSON AND AMY CARSON,
AS LEGAL GUARDlANS FOR KIT CARSON,
Petiti0ners-Appellants,
V.
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Resp0n,dent-Appellee.
2010-5089
Appez-11 &0m the United States C0urt of Fede1'a1
Claims in case n0. 02-VV-873, Judge Mary E]len C0ster
Wi1liamS.
ON MOTION
Bef0re PROST, Circu,it Judge.
0 R D E R
The Sec1'eta1'y of Hea1th and HuInan SerVices moves
for summary afH1'mance. The appellants opp0se.

CARSON V. HHS 2
We deem it the better course to deny the motion and
request the parties put their arguments in their briefs.
Upon consideration thereof
IT Is ORDERED THA'r:
The motion is denied. The appe11ants’ opening brief is
due within 30 days of the date of filing of this order.
FoR THE CoURT
SEP' 24 2010
/s/ J an Horba1y
Date J an Horba1y
Clerk
ca naval P. Maah@wS, ESq. us wu § won
Heather L. Pear1man, Esq. THE F§fEl§ &%F!%UlT
819 gap 24 2010
.|AN HORBALY
CLERK